                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


MANIYA ALLEN, et al.,
Plaintiff,
v.                                                        Case No. 11-CV-0055
AMERICAN CYANAMID et al.,
Defendants.


DIJONAE TRAMMEL,
Plaintiff,
v.                                                        Case No. 14-CV-1423
AMERICAN CYANAMID et al.,
Defendants;



                                 DECISION AND ORDER

       The plaintiffs in these cases allege they were injured when they ingested paint

containing white lead carbonate. Recently, I decided a number of pre-trial motions in

these cases. In support of those motions, the parties submitted documents including

plaintiffs’ medical information. The parties move to restrict these materials from public

review. The motions to restrict filings are unopposed, but because I have an obligation

to the public to ensure that court filings remain open to public review unless good cause

for restricting them is shown, I must still decide whether the materials may be restricted.

See, e.g., Baxter Int’l Inc., v. Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002).

       A person’s general interest in keeping medical information private does not

necessarily override the public’s interest in having access to that information.

“Documents that affect the disposition of federal litigation are presumptively open to

public view, even if the litigants strongly prefer secrecy, unless a statute, rule, or

privilege justifies confidentiality.” In re Sprecht, 622 F.3d 697, 901 (7th Cir. 2010).




         Case 2:14-cv-01423-LA Filed 03/22/21 Page 1 of 4 Document 743
Restricting medical records is appropriate where “a plaintiff’s interest in privacy

outweighs the probative value of the information contained in the records.” Matthews v.

Waukesha Cty., No. 10-cv-440, 2012 WL 695669 at *12 (E.D. Wis. March 1, 2012)

(citing Doe v. Oberweiss Dairy, 456 F.3d 704, 718 (7th Cir. 2006)). “In short, while many

litigants would prefer that their private medical information be kept from the public, that

preference, without more, is insufficient to overcome to the long-standing tradition that

litigation be open to the public.” Walker v. McArdle, No. 18-cv-312, 2019 WL 1980357,

at *1 (E.D. Wis. May 2, 2019). Here, the plaintiffs placed their medical histories at issue

when they filed these suits, and the parties cite no case suggesting that a person who

chooses to use the public courts to litigate a claim relating to his or her health is entitled

to shield his or her health information from public review. See Henley v. C.R. Bard, Inc.,

No. 14-cv-59, 2019 WL 6529433, at *6 (E.D. Wis. Dec. 4, 2019). Accordingly, no

document may remain restricted simply because it relates to the plaintiffs’ medical

histories. Id. I will therefore deny the motions to restrict, except those related to the

defendants’ motion in limine to exclude evidence regarding 3030 North 21st Street and

those related to plaintiffs’ summary judgement on the issue of superseding intervening

cause which will be addressed below.

       The documents the parties sought to restrict contain information, such as the full

birthdates of the plaintiffs, which must be redacted pursuant to Rule 5.2(a) of the

Federal Rules of Civil Procedure. The parties are ordered to file redacted copies of the

following documents:

          •   In 11-cv-0055, ECF nos. 516-1, 516-2, 516-3, 516-4, 854-3, 854-4, 854-5,

              854-6, 889-7, 897-7, 897-8, 897-9, 897-10, 911-5, 911-6, 911-7, 911-8,




         Case 2:14-cv-01423-LA Filed 03/22/21 Page 2 of 4 Document 743
              911-9, 911-10, 911-11, 911-12, 911-14, 911-26, 946-1, 946-2, 946-3,

              946-4, 961-4, and 961-5.

          •   In 14-cv-1423, ECF no. 612-3, 612-4, 612-5, 612-6, 643-7, 656-7, 656-8,

              656-9, 656-10, 665-5, 665-6, 665-7, 665-8, 665-9, 665-10, 665-11, 665-

              12, 665-14, 665-26, 695-1, 695-2, 695-3, 695-4, 709-4, and 709-5.

The clerk of courts is directed to replace the original documents with the redacted

versions when they are filed.

       Finally, some of the documents which the parties have moved to restrict did not

inform my decision with respect to the related motions. As such, these documents may

remain restricted. See Baxter, 297 F.3d at 545 (only documents that “underpin the

judicial decision” are open to public inspection); see also City of Greenville, Ill. V.

Sungenta Crop Protection, LLC, 764 F.3d 695, 698 (7th Cir. 2014) (the public has no

right to access documents that “cannot conceivably aid the understanding of judicial

decision making”). I will grant the motions to restrict that are related to the defendant’s

motion in limine to exclude evidence regarding 3030 North 21st Street and those related

to plaintiffs’ summary judgement on the issue of superseding intervening cause. The

following documents may therefore remain restricted:

              •   In 11-cv-0055, ECF nos. 523-3 and 970-16.

              •   In 14-cv-1423, ECF no. 716-16.



       THEREFORE, IT IS ORDERED that Sherwin-Williams’ motion to restrict

documents (11-cv-0055, ECF no. 611) is GRANTED IN PART AND DENIED IN PART.




         Case 2:14-cv-01423-LA Filed 03/22/21 Page 3 of 4 Document 743
      IT IS FURTHER ORDERED that plaintiffs motion to restrict documents (11-cv-

0055, ECF no. 969; 14-cv-1423, ECF no. 715) are GRANTED.

      IT IS FURTHER ORDERED that the parties’ motions to restrict documents (11-

cv-0055, ECF no. 853; 11-cv-0055, ECF no. 887; 11-cv-0055, ECF no. 899; 11-cv-

0055, ECF no. 912; 11-cv-0055, ECF no. 945, 11-cv-0055, ECF no. 959; 14-cv-1423,

ECF no. 611; 14-cv-1423, ECF no. 640; 14-cv-1423, ECF no. 647; 14-cv-1423, ECF no.

666; 14-cv-1423, ECF no. 694; 14-cv-1423, ECF no. 708) are DENIED.

      IT IS FURTHER ORDERED that parties will file redacted copies of the above-

listed documents.



      Dated at Milwaukee, Wisconsin this 22nd day of March, 2021.


                                                   s/Lynn Adelman____________
                                                   LYNN ADELMAN
                                                   U.S. District Judge




        Case 2:14-cv-01423-LA Filed 03/22/21 Page 4 of 4 Document 743
